NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 MOHAMMED S ISLAM,                                  No.      15-73798

                   Petitioner,                      Agency No. A208-302-856

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Mohammed S Islam, a native and citizen of Bangladesh, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and the Convention Against Torture (“CAT”). Our


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and we deny in part and dismiss in part the petition for review.

      We do not consider the material attached to the opening brief that is not part

of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir.

1996) (en banc).

      Substantial evidence supports the BIA’s conclusion that, even if Islam

testified credibly, the harm he experienced did not rise to the level of persecution.

See Wakkary, 558 F.3d at 1059-60 (petitioner failed to establish past persecution

where he was beaten and robbed on two occasions and accosted by a mob).

Substantial evidence also supports the BIA’s conclusion that Islam did not

establish it would be unreasonable for him to relocate. See Gomes v. Gonzales,

429 F.3d 1264, 1267 (9th Cir. 2005) (lack of persecution after relocation supported

finding that petitioners could relocate again safely). Thus, we deny the petition

for review with respect to Islam’s claim for asylum.

      Because Islam failed to establish eligibility for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

                                          2                                    15-73798
      Substantial evidence supports the BIA’s denial of CAT relief because Islam

failed to show it is more likely than not that he would be tortured by or with the

consent or acquiescence of the government of Bangladesh if returned. See Go v.

Holder, 640 F.3d 1047, 1054 (9th Cir. 2011) (credible testimony and country

reports describing generalized evidence of mistreatment did not compel reversal of

agency’s denial of CAT).

      Finally, Islam’s challenges to his continued detention and the agency’s

denial of bond are not properly before us. See Leonardo v. Crawford, 646 F.3d
1157, 1160 (9th Cir. 2011) (describing procedure for challenging agency’s bond

determinations).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   15-73798